Citation Nr: 0608553	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in November 2002 (hearing loss) 
and February 2003 (PTSD).  In August 2004, a travel board 
hearing was held before the undersigned and a copy of the 
transcript is in the claims folder.  

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has Level I hearing loss in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85 (2005).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in May 2002, August 2003, November 2003, and 
January 2004, the RO informed the appellant of the first, 
second and third provisions of the VCAA.  More specifically, 
these letters notified the appellant of the evidence that was 
required to substantiate either the claim for service 
connection or later the issue of a compensable evaluation, 
and that VA would make reasonable efforts to help him obtain 
evidence but that he had to provide enough information so 
that VA could request relevant records.  VA also discussed 
the attempts already made to obtain relevant evidence with 
regard to this appeal.  

For the disability-rating element, the Court held that VA 
must notify the claimant that, should service connection be 
awarded, a disability rating will be determined by applying 
relevant diagnostic codes in the rating schedule to provide a 
rating from noncompensable to 100 percent, depending on the 
disability involved, based on the nature of the symptoms of 
the condition.  This notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.  See Dingess/Hartman, slip op. at 
16.

The notices concerning the disability rating that were 
provided to the veteran in this case did not satisfy the 
above criteria.  Instead, the RO's letters dated in November 
2003 and January 2004 informed him that to substantiate a 
claim for an increased rating, the evidence must show that 
the condition had increased in severity.  Even though the 
notices were deficient in their content, the Board finds that 
the veteran has not been predudiced thereby.  The reasons and 
bases of the December 2003 Statement of the Case (SOC) 
informed him what the evidence must show to establish a 
compensable disability rating and included a description of 
the rating formula for all possible schedular ratings for 
hearing loss.  The appellant was not prejudiced by not 
receiving the VCAA notification prior to the initial RO 
decision, as he had approximately eight months to respond to 
the SOC prior to the transfer of his appeal to the Board.  

With respect to the fourth VCAA element, the RO's letters did 
not explicitly ask the veteran to provide "any evidence in 
his possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter, the 
Board finds that he has been notified of the need to provide 
such evidence, for the following reasons.  The RO's letters 
of November 2003 and January 2004 informed the veteran that 
additional information or evidence was needed to support a 
higher disability rating and asked him to send the 
information or evidence to the RO.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claim.  In 
addition, the December 2003 Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which included 
such notice.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini,18 Vet. 
App. 112; see also Mayfield, 19 Vet. App. 103.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection in a letter from the RO 
dated in May 2002, and he was provided with notice of the 
type of evidence necessary to establish a disability rating 
in a letter from the RO dated in November 2003 (this letter 
post-dates the rating decision of November 2002, which 
granted service connection for hearing loss).  The RO did not 
provide information concerning the effective date of the 
disability on appeal.  Despite the timing deficiency with 
regard to the November 2003 letter and the inadequate notice 
provided to the veteran on the effective date element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, it is 
noted that the veteran did not appeal the effective date 
assigned to the hearing loss disability and that he has had 
every opportunity to respond to the notices that were 
provided by the RO after he disagreed with the initial rating 
assigned to the disability.  Accordingly, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the disability rating issue.  

Regarding VA's duty to assist, it appears that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  See Mayfield, 19 Vet. App. 103.  
VA examination reports have been obtained and there is no 
contention that additional relevant records have not been 
obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been assigned a non-compensable 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case. 

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

VA afforded the veteran an audiological examination in July 
2002.  The following pure tone thresholds, in decibels, were 
noted:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
35
60
LEFT

5
10
20
50

The average pure tone threshold for the right ear was 33 and 
the average pure tone threshold for the left ear was 21.  
Speech discrimination was 100 percent in the right ear and 96 
percent in the left ear.  The examiner noted tympanograms 
were within normal limits.  Additionally, pure tone air 
conduction and bone conduction thresholds revealed mild to 
moderately severe high frequency sensory neural hearing loss 
for the right ear and moderate high frequency sensory neural 
hearing loss for the left ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on this 
examination) is I.  When the column for average pure tone 
decibel loss falling between 0 and 41 is intersected with the 
line for 92 to 100 percent discrimination, the resulting 
designation is I for the left ear.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of I for the right ear and I for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable percent rating under Diagnostic Code 6100.  
See 38 C.F.R. § 4.85(h).

Although the veteran unquestionably has hearing loss, it is 
not to a degree that VA may compensate. The RO, in assigning 
an initial noncompensable rating, has applied the rating 
schedule accurately and there is no basis for assignment of a 
higher evaluation.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, 12 Vet. App. 119.

Finally, there in no evidence that the veteran has been 
hospitalized for his hearing loss or that it has prevented 
him from working.  The existing scheduler rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his bilateral 
hearing loss is not warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

In September 2004, the veteran submitted additional evidence 
in support of his PTSD claim.  In February 2005, the Board 
sent the veteran a letter inquiring whether he wished to 
waive review by the AOJ.  In response, the veteran indicated 
that he did not want to waive review by AOJ.  To ensure that 
the appellant's procedural rights are protected, insofar as 
he is afforded the opportunity for RO adjudication in the 
first instance, the Board must return the case to the RO, 
with the new evidence, for its initial consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the 
appellant's claim for entitlement to 
service connection for an initial 
rating in excess of 30 percent for PTSD 
in light of the new evidence submitted.  
If the AOJ's decision remains adverse 
to the appellant, the AOJ should 
provide the appellant and his 
representative with a supplemental 
statement of the case and the 
appropriate period for response 
thereto.  The case should then be 
returned to the Board, as appropriate, 
for further review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


